                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                )
JOHN T. HIGGINS,                                )
                                                )
               Plaintiff,                       )
                                                )
                       v.                       )      Civil Action No. 18-12605-PBS
                                                )
CITY OF MELROSE, et al.,                        )
                                                )
               Defendants.                      )


     REPORT AND RECOMMENDATION ON DEFENDANT'S MOTION TO DISMISS
                           [Docket No. 16]

                                           June 17, 2019

Boal, M.J.

       Defendant City of Melrose has moved to dismiss pro se plaintiff John T. Higgins'

complaint. Docket No. 16. 1 For the following reasons, this Court recommends that the District

Judge assigned to this case grant the motion.

I.     FACTS2

       On December 20, 2018, Higgins filed his complaint, using a model form for pro se

litigants. Docket No. 1. In the section asking him to identify the basis for jurisdiction, Higgins

chose federal question. Id. at 3. In the section asking him to identify the applicable federal

statutes, federal treaties, and/or provisions of the United States Constitution giving rise to the



1
 On April 2, 2019, the District Court referred this case to the undersigned for full pretrial
management, including report and recommendation on dispositive motions. Docket No. 18.
2
 Because this case is before the Court on a motion to dismiss, the Court takes as true all well­
pleaded allegations in the complaint and draws all reasonable inferences in Higgins' favor. See
Morales-Tanon v. P.R. Elec. Power Auth., 524 F.3d 15, 17 (1st Cir. 2008).
